Name: Council Regulation (EEC) No 1253/79 of 25 June 1979 opening, allocating and providing for the administration of a Community tariff quota for rum, arrack and tafia, falling within subheading 22.09 C I of the Common Customs Tariff and originating in the ACP States (1979/80)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 160/4 Official Journal of the European Communities 28 . 6 . 79 COUNCIL REGULATION (EEC) No 1253/79 of 25 June 1979 opening , allocating and providing for the administration of a Community tariff quota for rum, arrack and tafia , falling within subheading 22.09 C I of the Common Customs Tariff and originating in the ACP States ( 1979/80) rupted application of the duty-free entry arrangements in respect of the said quota to all imports of the products concerned into the Member States until the quota is exhausted ; whereas, in order to reflect as closely as possible the actual trends on the markets in the products concerned, such allocation should be made in accordance with the requirements of the Member States ; Whereas measures should be laid down to ensure that Protocol 7 is implemented under conditions such as to permit the development of traditional flows between the ACP States and the Community and between the Member States ; Whereas, owing to the special character of the products in question and their sensitivity on Commu ­ nity markets, exceptional provision should be made for a method of use based on a single division among Member States ; Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united in and represented by the Benelux Economic Union, all transactions concerning the administration of shares allocated to that economic union may be carried out by any one of its members, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas, under the ACP-EEC Convention of Lome signed on 28 February 1975, hereinafter referred to as 'the Convention', and in particular under Protocol 7 thereto, products originating in the ACP States which fall within subheading 22.09 C I (rum, arrack, tafia), shall , until the entry into force of a common organiza ­ tion of the market in spirits , be imported into the Community free of customs duties under conditions such as to permit the development of traditional trade flows between the ACP States and the Community and between the Member States ; whereas the Commu ­ nity shall fix each year the quantities which may be imported free of customs duties on the basis of the largest quantities imported annually from the ACP States into the Community in the last three years for which statistics are available, increased by an annual growth rate of 40 % on the market of the United Kingdom and 13 % on the other markets of the Community, these growth rates being based on fore ­ seeable internal demand in each Member State ; Having regard to the levels reached by imports of the products concerned into the Community and the Member States during the last three years for which statistics are available ; Whereas, because the Convention is due to expire on 1 March 1980 , a pro rata temporis reduction to eight ­ twelfths should be introduced ; whereas the size of the tariff quota for the period 1 July 1979 to 29 February 1980 should therefore be fixed at 117 404 hectolitres of pure alcohol ; Whereas the above principles also apply to the alloca ­ tion of the tariff quota ; Whereas it seems likely that arrangements for using the Community tariff quota based on allocation between the United Kingdom and the other Member States would reconcile the application of the growth rates provided for in Protocol 7 with the uninter ­ HAS ADOPTED THIS REGULATION : Article 1 From 1 July 1979 until 29 February 1980 , rum, arrack and tafia, falling within subheading 22.09 C I of the Common Customs Tariff and originating in the ACP States shall be imported duty free into the Commu ­ nity within the limits of a Community tariff quota of 117 404 hectolitres of pure alcohol . Article 2 1 . The tariff quota referred to in Article 1 shall be divided into two instalments . The first instalment of 81 789 hectolitres of pure alcohol shall be for United Kingdom consumption . The second instalment of 35 615 hectolitres of pure alcohol shall be allocated among the other Member States. 28 . 6 . 79 Official Journal of the European Communities No L 160 /5 2. The shares of each of the Member States to which the second instalment is allocated pursuant to paragraph 1 shall consist of the following quantities : (hectolitres of pure alcohol) 2. The United Kingdom shall take the steps neces ­ sary to ensure that the quantities imported from the ACP States under the conditions laid down in Articles 1 and 2 are restricted to those meeting its domestic consumption requirements . 3 . The Commission shall regularly inform the Member States of the extent to which the tariff quota has been used up . 4 . Where necessary, consultations may be held at the request of a Member State or on the initiative of the Commission . 4 542 2 446 22 332 4 238 1 777 280 Benelux Denmark Germany France Ireland Italy Article 3 1 . Member States shall manage the shares allocated to them in accordance with their own arrangements . 2 . The extent to which the Member States have used up their shares shall be determined on the basis of the imports of the products in question , originating in the ACP States, entered for home use . Article 4 1 . Member States shall inform the Commission each month of imports actually charged against the tariff quota . Article 5 The Commission shall take all necessary measures, in close cooperation with the Member States, to ensure the implementation of this Regulation . Article 6 Council Regulation (EEC) No 157/76 of 20 January 1976 on the safeguard measures provided for in the ACP-EEC Convention of Lome (') shall apply in respect of the products covered by this Regulation . Article 7 This Regulation shall enter into force on 1 July 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 25 June 1979 . For the Council The President J. LE THEULE 0) OJ No L 18 , 27 . 1 . 1976, p. 1 .